OPINION — AG — A TAXPAYER WHO FAILS TO FILE A LIST OF PERSONAL PROPERTY WHICH NECESSITATES THAT THE COUNTY ASSESSOR MAKING HIS OWN INDEPENDENT EVALUATION WHICH RESULTS, IN THE OPINION OF THE TAXPAYER IN THE ASSESSMENT OF PROPERTY FOR AD VALOREM TAXATION OTHERWISE EXEMPT BY ARTICLE X, SECTION 6(A) OF THE OKLAHOMA CONSTITUTION MAY OBTAIN A REFUND BY FOLLOWING THE APPROPRIATE PROCEDURES IN 68 O.S. 1971 2461 [68-2461] OF THE OKLAHOMA STATUTES TO OBTAIN A HEARING BEFORE THE COUNTY OF EQUALIZATION AND THEREAFTER APPEALING TO THE DISTRICT COURT IF REQUIRED.  SIMILARLY, A TAXPAYER ASSESSED A PENALTY ON PROPERTY UNDER THE CIRCUMSTANCES OUTLINED ABOVE MAY OBTAIN A REFUND OF THE PENALTY SO ASSESSED ATTRIBUTABLE TO THE EXEMPT PROPERTY IF THE STATUTORY PROCEDURES ARE FOLLOWED. CITE: 68 O.S. 1971 2426 [68-2426](A), 68 O.S. 1971 2437 [68-2437] [68-2437], 68 O.S. 1976 Supp., 2435 [68-2435], 68 O.S. 1971 2331 [68-2331] (JAMES H. GRAY)